Third District Court of Appeal
                             State of Florida

                     Opinion filed January 27, 2021.

                          ________________

                           No. 3D20-949
Lower Tribunal Nos. CSP-2001508670, DOAH-20-001420-CS, Depository
                        no. 44190001057FR
                         ________________


                            Oscar Mantilla,
                              Appellant,

                                   vs.

 State of Florida, Department of Revenue, Child Support Program, et
                                  al.,
                              Appellees.


    An Appeal from the State of Florida, Department of Revenue, Child
Support Program.

     Abramowitz & Associates, and Evan L. Abramowitz, for appellant.

     Ashley Moody, Attorney General, and Toni C. Bernstein (Tallahassee),
Senior Assistant Attorney General, for appellee Florida Department of
Revenue.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.
                       ON CONFESSION OF ERROR

      Appellant Oscar Mantilla appeals from a final administrative support

order and income deduction order issued by an administrative law judge in

State of Florida’s Division of Administrative Hearings.

      On appeal, Mantilla contends that, in calculating the child support

obligation, the administrative law judge abused his discretion in imputing

income to Mantilla without any substantial competent evidence to support

such an imputation.

      Appellee, Department of Revenue, properly and commendably

concedes error and, upon our own review of the record, we agree that the

imputation of income is unsupported by competent substantial evidence.

See Waldera v. Waldera, 45 Fla. L. Weekly D1838, 2020 WL 4495317 at *2

(Fla. 3d DCA Aug. 5, 2020) (stating: “A trial court’s determination of a party’s

income for purposes of establishing support obligations must be supported

by competent substantial evidence.” (quoting Sallaberry v. Sallaberry, 27 So.

3d 234, 236 (Fla. 4th DCA 2010)). See also Ramsey v. Ramsey, 431 So. 2d

258, 259 (Fla. 2d DCA 1983) (observing: “Judgments providing for automatic

changes in alimony and support payments upon future occurrences have

usually been disapproved because of the lack of an evidentiary basis for the

determination of future events. It follows that a dissolution judgment which



                                       2
purports to consider future events as a basis for establishing current alimony

and child support must suffer a similar fate”) (citing Kangas v. Kangas, 420

So. 2d 115 (Fla. 2d DCA 1982); Garrison v. Garrison, 380 So. 2d 473 (Fla.

4th DCA 1980); Stoler v. Stoler, 376 So. 2d 253 (Fla. 3d DCA 1979)).

      We therefore reverse the orders on review and remand the cause for

further proceedings consistent with this opinion.




                                      3